 


110 HR 2574 IH: Iraq Study Group Recommendations Implementation Act of 2007
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2574 
IN THE HOUSE OF REPRESENTATIVES 
 
June 5, 2007 
Mr. Udall of Colorado (for himself, Mr. Wolf, Mr. McCaul of Texas, Mr. Lipinski, Mr. Ross, Mr. Castle, Mr. Moore of Kansas, Mr. Culberson, Ms. Harman, Mr. Tom Davis of Virginia, Mr. Salazar, Mr. Dent, Mr. Cuellar, Mr. Ehlers, Mr. Israel, Mrs. Emerson, Mr. Shuler, Mr. English of Pennsylvania, Mr. Fortenberry, Mr. Boswell, Mr. Fortuño, Mr. Lincoln Davis of Tennessee, Mr. Gerlach, Mr. Matheson, Mr. Gilchrest, Mr. Hill, Mr. Hobson, Mr. Boucher, Mr. Jones of North Carolina, Mr. Wu, Mr. Kingston, Mr. Peterson of Minnesota, Mr. Kuhl of New York, Mr. Mahoney of Florida, Mr. Reichert, Mr. Moran of Virginia, Mr. Regula, Mrs. Boyda of Kansas, Mr. Shays, Mr. Smith of New Jersey, Mr. Tiberi, Mr. Upton, Mr. Wamp, Mr. Whitfield, and Mr. Wicker) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services, Financial Services, Judiciary, Budget, and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To implement the recommendations of the Iraq Study Group. 
 
 
1.Short titleThis Act may be cited as the Iraq Study Group Recommendations Implementation Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)On March 15, 2006, the Iraq Study Group was created at the request of a bipartisan group of members of Congress. 
(2)The United States Institute of Peace was designated as the facilitating organization for the Iraq Study Group with the support of the Center for the Study of the Presidency, the Center for Strategic and International Studies, and the James A. Baker III Institute for Public Policy at Rice University. 
(3)The Iraq Study Group was composed of a bipartisan group of senior individuals who have had distinguished careers in public service. The Group was co-chaired by former Secretary of State James A. Baker, III and former chairman of the House Foreign Affairs Committee Lee H. Hamilton, and the other members were former Secretary of State Lawrence S. Eagleburger; Vernon E. Jordan, Jr, the Senior Managing Director of Lazard, Freres and Company; former Attorney General Edwin Meese III; former Supreme Court Associate Justice Sandra Day O’Connor; former White House Chief of Staff Leon E. Panetta; former Secretary of Defense William J. Perry; United States Senator Charles S. Robb; and United States Senator Alan K. Simpson. 
(4)On June 15, 2006, President George W. Bush signed into law the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234), which provided $1,000,000 to the United States Institute of Peace for activities in support of the Iraq Study Group. 
(5)The Iraq Study Group consulted nearly 200 leading officials and experts, including the senior members of the Government of Iraq, the United States Government, and key coalition partners and received advice from more than 50 distinguished scholars and experts from a variety of fields who conducted working groups in the areas of economy and reconstruction, military and security, political development, and the strategic environment in Iraq and the Middle East. 
(6)While the Iraq Study Group recommended shifting the primary mission of United States military forces in Iraq from combat to training, and while the Iraq Study Group described actions and conditions that could allow for a redeployment of troops not necessary for force protection out of Iraq by the first quarter of 2008, the Iraq Study Group did not set a fixed timetable for withdrawal and said it could support a short-term redeployment of United States combat forces, complemented by comprehensive political, economic, and diplomatic efforts, to stabilize Baghdad or to speed up the mission of training and equipping Iraqis if the United States commander in Iraq determines that such steps would be effective. 
(7)The report of the Iraq Study Group includes a letter from the co-chairs of the Iraq Study Group, James A. Baker, III and Lee H. Hamilton, which states, Our political leaders must build a bipartisan approach to bring a responsible conclusion to what is now a lengthy and costly war. Our country deserves a debate that prizes substance over rhetoric, and a policy that is adequately funded and sustainable. The President and Congress must work together. Our leaders must be candid and forthright with the American people in order to win their support. 
(8)The Republicans and Democrats who comprised the Iraq Study Group reached compromise and consensus and unanimously concluded that their recommendations offer a new way forward for the United States in Iraq and the region, and are comprehensive and need to be implemented in a coordinated fashion. 
3.Sense of Congress on implementation of Iraq Study Group recommendationsIt is the sense of Congress that the President and Congress should agree that the way forward in Iraq is to implement the comprehensive set of recommendations of the Iraq Study Group, particularly those specifically described in this Act, and the President should formulate a comprehensive plan to do so. 
4.Sense of Congress on diplomatic efforts in IraqIt is the sense of Congress that, consistent with the recommendations of the Iraq Study Group, the United States Government should— 
(1)establish a New Diplomatic Offensive to deal with the problems of Iraq and of the region; 
(2)support the unity and territorial integrity of Iraq; 
(3)encourage other countries in the region to stop the destabilizing interventions and actions of Iraq’s neighbors; 
(4)secure the borders of Iraq, including through the use of joint patrols with neighboring countries; 
(5)prevent the expansion of the instability and conflict beyond the borders of Iraq; 
(6)promote economic assistance, commerce, trade, political support, and, if possible, military assistance for the Government of Iraq from non-neighboring Muslim nations; 
(7)energize the governments of other countries to support national political reconciliation in Iraq; 
(8)encourage the governments of other countries to validate the legitimate sovereignty of Iraq by resuming diplomatic relations, where appropriate, and reestablishing embassies in Baghdad; 
(9)assist the Government of Iraq in establishing active working embassies in key capitals in the region; 
(10)help the Government of Iraq reach a mutually acceptable agreement on the future of Kirkuk; 
(11)assist the Government of Iraq in achieving certain security, political, and economic milestones, including better performance on issues such as national reconciliation, equitable distribution of oil revenues, and the dismantling of militias; 
(12)encourage the holding of a meeting or conference in Baghdad, supported by the United States and the Government of Iraq, of the Organization of the Islamic Conference or the Arab League, both to assist the Government of Iraq in promoting national reconciliation in Iraq and to reestablish their diplomatic presence in Iraq; 
(13)seek the creation of the Iraq International Support Group to assist Iraq in ways the Government of Iraq would desire, attempting to strengthen Iraq’s sovereignty; 
(14)engage directly with the Governments of Iran and Syria in order to obtain their commitment to constructive policies toward Iraq and other regional issues; 
(15)provide additional political, economic, and military support for Afghanistan including resources that might become available as United States combat forces are redeployed from Iraq; 
(16)remain in contact with the Iraqi leadership, conveying the clear message that there must be action by the Government of Iraq to make substantial progress toward the achievement of the milestones described in section 11, and conveying in as much detail as possible the substance of these exchanges in order to keep the American people, the Iraqi people, and the people of countries in the region well informed of progress in these areas; 
(17)make clear the willingness of the United States Government to continue training, assistance, and support for Iraq’s security forces, and to continue political, military, and economic support for the Government of Iraq until Iraq becomes more capable of governing, defending, and sustaining itself; 
(18)make clear that, should the Government of Iraq not make substantial progress toward the achievement of the milestones described in section 11, the United States shall reduce its political, military, or economic support for the Government of Iraq; 
(19)make clear that the United States Government does not seek to establish permanent military bases in Iraq; 
(20)restate that the United States Government does not seek to control the oil resources of Iraq; 
(21)make active efforts to engage all parties in Iraq, with the exception of al Qaeda; 
(22)encourage dialogue between sectarian communities and press religious leaders inside and outside of Iraq to speak out on behalf of peace and reconciliation; 
(23)support the presence of neutral international experts as advisors to the Government of Iraq on the processes of disarmament, demobilization, and reintegration of militias and other armed groups not under the control of the Government of Iraq; and 
(24)ensure that reconstruction efforts in Iraq consist of great involvement by and with international partners that actively participate in the design and construction of projects. 
5.Statement of policy on security and military forcesIt shall be the policy of the United States to formulate and implement with the Government of Iraq a plan, consistent with the recommendations of the Iraq Study Group, that— 
(1)gives the highest priority to the training, equipping, advising, and support for security and military forces in Iraq and to supporting counterterrorism operations in Iraq; and 
(2)supports the providing of more and better equipment for the Iraqi Army by encouraging the Government of Iraq to accelerate its requests under the Foreign Military Sales program and, as United States combat brigades redeploy from Iraq, provides for the transfer of certain United States military equipment to Iraqi forces. 
6.Statement of policy on strengthening the United States militaryIt shall be the policy of the United States to formulate and implement a plan, consistent with the recommendations of the Iraq Study Group, that— 
(1)directs the Secretary of Defense to build healthy relations between the civilian and military sectors, by creating an environment where senior military leaders feel free to offer independent advice to the civilian leadership of the United States Government; 
(2)emphasizes training and education programs for the forces that have returned to the United States in order to restore the United States Armed Forces to a high level of readiness for global contingencies; 
(3)provides sufficient funds to restore military equipment to full functionality over the next 5 years; and 
(4)assesses the full future budgetary impact of the war in Iraq and its potential impact on— 
(A)the future readiness of United States military forces; 
(B)the ability of the United States Armed Forces to recruit and retain high-quality personnel; 
(C)needed investments in military procurement and in research and development; and 
(D)the budgets of other Federal agencies involved in the stability and reconstruction effort in Iraq. 
7.Statement of policy on police and criminal justice in IraqIt shall be the policy of the United States to formulate and implement with the Government of Iraq a plan, consistent with the recommendations of the Iraq Study Group, that— 
(1)transfers the Iraqi National Police to the Ministry of Defense, where the police commando units will become part of the new Iraqi Army; 
(2)transfers the Iraqi Border Police to the Ministry of Defense, which would have total responsibility for border control and external security; 
(3)establishes greater responsibility for the Iraqi Police Service to conduct criminal investigations and expands its cooperation with other elements in the judicial system in Iraq in order to better control crime and protect Iraqi civilians; 
(4)establishes a process of organizational transformation, including efforts to expand the capability and reach of the current major crime unit, to exert more authority over local police forces, and to give sole authority to the Ministry of the Interior to pay police salaries and disburse financial support to local police; 
(5)proceeds with efforts to identify, register, and control the Facilities Protection Service; 
(6)directs the Department of Defense to continue its mission to train Iraqi National Police and the Iraqi Border Police, which shall be placed within the Iraqi Ministry of Defense; 
(7)directs the Department of Justice to proceed with the mission of training the police forces remaining under the Ministry of the Interior; 
(8)provides for funds from the Government of Iraq to expand and upgrade communications equipment and motor vehicles for the Iraqi Police Service; 
(9)directs the Attorney General to lead the work of organizational transformation in the Ministry of the Interior and creates a strategic plan and standard administrative procedures, codes of conduct, and operational measures for Iraqis; and 
(10)directs the Attorney General to establish courts, train judges, prosecutors, and investigators, and create strongly supported and funded institutions and practices in Iraq to fight corruption. 
8.Statement of policy on oil sector in IraqIt shall be the policy of the United States to formulate and implement with the Government of Iraq a plan, consistent with the recommendations of the Iraq Study Group, that— 
(1)provides technical assistance in drafting legislation to implement the February 27, 2007, agreement by Iraq’s Council of Ministers on principles for the equitable sharing of oil resources and revenues; 
(2)encourages the Government of Iraq to accelerate contracting for the comprehensive oil well work-overs in the southern fields needed to increase oil production, while ensuring that the United States no longer funds such infrastructure projects; 
(3)supports the Iraqi military and private security forces in their efforts to protect oil infrastructure and contractors; 
(4)implements metering at both ends of the oil supply line to immediately improve accountability in the oil sector; 
(5)in conjunction with the International Monetary Fund, encourages the Government of Iraq to reduce subsidies in the energy sector; 
(6)encourages investment in Iraq’s oil sector by the international community and by international energy companies; 
(7)assists Iraqi leaders to reorganize the national oil industry as a commercial enterprise, in order to enhance efficiency, transparency, and accountability; 
(8)encourages the Government of Iraq to post all oil contracts, volumes, and prices on the Internet so that Iraqis and outside observers can track exports and export revenues; 
(9)supports the efforts of the World Bank to ensure that best practices are used in contracting; and 
(10)provides technical assistance to the Ministry of Oil for enhancing maintenance, improving the payments process, managing cash flows, improving contracting and auditing, and updating professional training programs for management and technical personnel. 
9.Statement of policy on improving assistance programs in IraqIt shall be the policy of the United States to formulate and implement a plan, consistent with the recommendations of the Iraq Study Group, that— 
(1)provides for the United States to take the lead in funding assistance requests from the United Nations High Commissioner for Refugees and other humanitarian agencies; 
(2)creates a new Senior Advisor for Economic Reconstruction in Iraq reporting to the President, with the authority to bring interagency unity of effort to the policy, budget, and implementation of economic reconstruction programs in Iraq and the authority to serve as the principal point of contact with United States partners in the overall reconstruction effort; 
(3)gives the chief of mission in Iraq the authority to spend significant funds through a program structured along the lines of the Commander’s Emergency Response Program, with the authority to rescind funding from programs and projects— 
(A)in which the Government of Iraq is not demonstrating effective partnership; or 
(B)that do not demonstrate substantial progress toward achievement of the milestones described in section 11; 
(4)authorizes and implements a more flexible security assistance program for Iraq, breaking down the barriers to effective interagency cooperation; and 
(5)grants authority to merge United States assistance with assistance from international donors and Iraqi participants for the purpose of carrying out joint assistance projects. 
10.Statement of policy on budget preparation, presentation, and reviewIt shall be the policy of the United States to formulate and implement a plan, consistent with the recommendations of the Iraq Study Group, that— 
(1)directs the President to include the costs for the war in Iraq in the annual budget request; 
(2)directs the Secretary of State, the Secretary of Defense, and the Director of National Intelligence to provide United States military and civilian personnel in Iraq the highest possible priority in obtaining professional language proficiency and cultural training; 
(3)directs the United States Government to provide for long-term training for Federal agencies that participate in complex stability operations like those in Iraq and Afghanistan; 
(4)creates training for United States Government personnel to carry out civilian tasks associated with complex stability operations; and 
(5)directs the Director of National Intelligence and the Secretary of Defense to devote greater analytic resources to understanding the threats and sources of violence in Iraq and institute immediate changes in the collection of data about violence and the sources of violence to provide a more accurate picture of events on the ground in Iraq. 
11.Conditions for continued United States support in Iraq 
(a)In generalIt shall be the policy of the United States to condition continued United States political, military and economic support for Iraq upon the demonstration by the Government of Iraq of sufficient political will and the making of substantial progress toward achieving the milestones described in subsection (b), and to base the decision to transfer command and control over Iraqi security forces units from the United States to Iraq in part upon such factors. 
(b)MilestonesThe milestones referred to in subsection (a) are the following: 
(1)Promptly establishing a fair process for considering amendments to the constitution of Iraq that promote lasting national reconciliation in Iraq. 
(2)Enacting legislation or establishing other mechanisms to revise the de-Baathification laws in Iraq to encourage the employment in the Government of Iraq of qualified professionals, irrespective of ethnic or political affiliation, including ex-Baathists who were not leading figures of the Saddam Hussein regime. 
(3)Enacting legislation or establishing other binding mechanisms to ensure the sharing of all Iraqi oil revenues among all segments of Iraqi society in an equitable manner. 
(4)Holding free and fair provincial elections in Iraq at the earliest date practicable. 
(5)Enacting legislation or establishing other mechanisms to ensure the rights of women and the rights of all minority communities in Iraq are protected. 
12.Sense of Congress on redeployment of United States forces from IraqIt is the sense of Congress that— 
(1)with the implementation of the policies specified in sections 5 through 11 and the engagement in the increased diplomatic efforts specified in section 4, and as additional Iraqi brigades are being deployed, and subject to unexpected developments in the security situation on the ground, all United States combat brigades not necessary for force protection could be redeployed from Iraq by the first quarter of 2008, except for those that are essential for— 
(A)protecting United States and coalition personnel and infrastructure; 
(B)training, equipping, and advising Iraqi forces; 
(C)conducting targeted counterterrorism operations; 
(D)search and rescue; and 
(E)rapid reaction and special operations; and 
(2)the redeployment should be implemented as part of a comprehensive diplomatic, political, and economic strategy that includes sustained engagement with Iraq’s neighbors and the international community for the purpose of working collectively to bring stability to Iraq. 
13.Report on policy implementationNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall submit to Congress a report on the actions that have been taken to implement the policies specified in sections 4 through 11. 
 
